               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,            Case No. 18-CR-111-2-JPS

 v.

 ANTONIO JAMERSON,
                                                                  ORDER
                           Defendant.


       On May 15, 2018, the grand jury returned an indictment charging

Defendant with three counts of armed robbery in violation of 18 U.S.C. §§

2, 924(c)(1)(A)(ii), 1951(a), 2315. (Docket #1). On September 12, 2019, the

parties filed a plea agreement indicating that Defendant agreed to plead

guilty to Counts One and Two of the indictment. (Docket #20).

       The parties appeared before Magistrate Judge Nancy Joseph on

September 27, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #22). Defendant entered a plea of guilty as

to Counts One and Two the indictment. (Docket #23 at 1). After cautioning

and examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Joseph determined that the guilty plea

was knowing and voluntary, and that the offenses charged were supported

by an independent factual basis containing each of the essential elements of

the offenses. Id.

       Magistrate Joseph filed a Report and Recommendation with this

Court, recommending that: (1) Defendant’s plea of guilty be accepted; (2) a

presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. Id. at 1–2. To date, no

party has filed such an objection. The Court has considered Magistrate

Joseph’s recommendation and, having received no objection thereto, will

adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #23) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 16th day of October, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
